Citation Nr: 0833139	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-18 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1965.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a 50 percent rating for the 
disability at issue.  An October 2006 RO rating determination 
confirmed and continued the 50 percent rating after the 
receipt of additional pertinent records of VA treatment.  See 
38 C.F.R. 3.156(b) (new and material evidence filed prior to 
expiration of appellate period will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period).

In December 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Board videoconference 
hearing.  At the hearing, the veteran submitted additional 
evidence along with a waiver of initial consideration by the 
RO.  Thus, the Board will consider the additional evidence in 
conjunction with this appeal.  See 38 C.F.R. § 20.1304(c). 


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD is 
manifested by depression, nightmares, anxiety, social 
isolation, avoidance, flashbacks, crying spells, and sleep 
impairment, with assigned Global Assessment of Functioning 
(GAF) scores of 45 and 50, productive of no more than 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

A July 2006 VCAA letter explained the evidence necessary to 
substantiate the veteran's claim for an increased rating for 
PTSD.  This letter also informed him of his and VA's 
respective duties for obtaining evidence.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b).  He was 
additionally provided notice with respect to assignment of a 
disability rating and establishment of an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 
(2006).  The letter was issued prior to initial adjudication 
of the veteran's claim in August 2006.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice to the appellant.  See Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.   

The veteran has been informed of what was needed to achieve 
higher schedular evaluations.  The July 2006 notice informed 
the veteran of the type of evidence necessary to achieve a 
higher evaluation.  Moreover, although the July 2006 VCAA 
notice did not set forth the relevant Diagnostic Code (DC) 
for the disability at issue, this is found to be harmless 
error, since the December 2006 statement of the case included 
such information, and included a description of the rating 
formula for all possible schedular ratings under that 
Diagnostic Code.  As such, the failure to include such notice 
in the VCAA letter did not prejudice the veteran here as he 
has been fully informed of what evidence was needed to 
achieve a higher schedular evaluation for the service-
connected disability at issue.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to establish the claim.  The veteran's May 2007 VA 
Form 9 directly addresses the rating criteria applicable in 
this case.  Actual knowledge is established where, as here, 
statements by the claimant and the claimant's representative 
demonstrate an awareness of what was necessary to 
substantiate his claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 19 
Vet. App. 341, 344 (2005).  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  Thus, based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained

Legal Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991). 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, staged ratings are appropriate for an increased 
rating claim, if the factual findings show distinct time 
periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The criteria for assigning disability ratings for PTSD are 
set forth at 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under this diagnostic code, a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has symptoms that are transient or expectable 
reactions to psychosocial stressors but no more than slight 
impairment in social, occupational or school functioning.  A 
GAF score of 61 to 70 indicates the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 indicates the examinee has moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 indicates the examinee 
has serious symptoms or a serious impairment in social, 
occupational, or school functioning.  A GAF score of 31 to 40 
indicates the examinee has some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school.  A GAF score of 21 to 30 indicates that 
the examinee's behavior is considerably influenced by 
delusions or hallucinations, has serious impairment in 
communication or judgment, or is unable to function in almost 
all areas of life.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The current claim on appeal was received in June 2006.  
Accordingly, the rating period for consideration is from June 
2005 forward.  See 38 C.F.R. § 3.400(o)(2).  The veteran 
asserts that an evaluation in excess of 50 percent is 
warranted for his service-connected PTSD.

At a VA examination in July 2006, the veteran reported that 
news about the Iraq war and being in crowded places like 
movie theaters or malls brought back his flashbacks, and he 
avoided going to those places.  When somebody was behind him 
he felt startled, and he did not like having people behind 
him.  He reported feeling suspicious and felt detached from 
people.  He denied ever having any remission in his symptoms.  
On mental status examination, the veteran was alert, oriented 
as to time, place and person, and was cooperative.  His mood 
was anxious.  His affect was tearful at times during the 
interview.  His thought process was coherent and goal-
directed.  There were no loose associations.  The veteran 
denied any auditory or visual hallucinations.  Eye contact 
was fair.  Interaction during the session was appropriate.  
Hygiene was appropriate and grooming was okay.  The veteran 
endorsed having suicidal thoughts in the past, many years 
ago, but none recently.  Memory appeared intact for both 
short-term and long-term events, but the veteran was noted to 
be having problems with concentration.  He was able to repeat 
three words given to him immediately, but could repeat only 
one of the three words after five minutes.  He could name two 
past presidents.  He could spell "house" backwards.  There 
was no evidence of any obsessive or ritualistic behavior.  
Speech was relevant, logical and coherent.  The veteran 
denied any panic attacks.  He endorsed feeling depressed, 
feeling hopeless and helpless, and having decreased memory 
and decreased concentration.  He was having problems with 
survival guilt after coming back from wartime service in 
Korea, where he believed his friend had died.  (Remarkably, 
within months after the VA examination he located his friend 
and discovered his friend had not died in his arms in Korea 
but was instead in medical shock after being injured in 
combat.  See October 2006 article in Columbus dispatch 
associated with claims file.)   He denied any problems with 
impulse control.  Despite being on c-pap treatment for a 
sleep disorder, he was still only able to sleep two to three 
hours and was having frequent awakenings.  He felt scared, 
especially with his condition currently.  He felt like he was 
in combat in Korea and wearing a gas mask when using the c-
pap machine.  He felt tired and worn out.  He was afraid to 
take naps during the daytime because of fear of not being 
able to sleep at night.  There was no evidence of any 
somatoform disorder or personality disorder.  The diagnosis 
was PTSD, chronic.  The global assessment of functioning 
(GAF) score was evaluated as 45, given that the veteran was 
having problems with sleep, having nightmares and flashbacks, 
feeling detached from others, not able to enjoy any social or 
leisure activities, feeling hopeless and helpless, having 
decreased memory and decreased concentration, and having 
feelings of guilt.  

VA treatment records dated from July 2005 forward are 
consistent with the July 2006 VA examination results, though 
they are generally not as detailed.  Diagnoses have included 
PTSD, dysthymia, and depression.  In July 2005 the veteran's 
mood and affect were sad but appropriate for session content, 
and he had been having nightmares.   In April 2006, mental 
status examination was unremarkable for any acute or 
significant changes, and the veteran's condition was 
evaluated as stable.  In May 2006 he was having continued 
problems with insomnia, and medications were prescribed.  
Global assessment of functioning was 50.  

An August 2006 VA treatment record indicates that the veteran 
had no suicidality or homicidality.  On mental status 
examination, the veteran was pleasant, alert and oriented in 
all spheres, his speech was normal, his affect was full, his 
mood was neutral, his thought content was logical and goal 
directed, and his judgment was intact.  There was no 
psychosis or lethality.  Notes of psychiatric treatment in 
November 2006 contain very similar findings.

During this time, clinicians described the veteran's personal 
hygiene as appropriate adequate, clean, neat, and well-
groomed.  Clinicians reported that the veteran was alert and 
oriented to time, person, and place, had logical, coherent 
and goal-oriented thought processes, good insight and 
judgment, and relevant, logical and coherent.  Clinicians 
also reported that the veteran did not experience any 
auditory or visual hallucinations, psychosis, and denied a 
history of violence or assaultive behavior or history of 
suicide attempts.   It was also reported that the veteran 
denied experiencing any panic attacks, had intact short and 
long term memory, and denied any problems with impulse 
control.
 
However, the record also shows that on VA examination in July 
2006, the veteran complained of experiencing fear, anxiety, 
depression, feelings of helplessness and hopelessness, 
survivor's guilt, sleep impairment, decreased memory and 
concentration, crying spells, nightmares, flashbacks, 
intrusive recollections, hypervigilence, exaggerated startle 
response, and detachment from others.  He also reported that 
he had experienced suicidal thoughts in the past, but had not 
experienced any recently. 

With respect to occupational functioning, the veteran 
testified during his December 2007 Board videoconference 
hearing that he had not worked full time since 1992.  (See 
December 2007 Board hearing transcript (Tr.) at page 2).  An 
October 2006 newspaper article submitted by the veteran 
reflects that he retired in 1992.

With respect to social functioning, on VA examination in July 
2006, the veteran reported that he had been married to his 
wife for the past six years and that they got along fine.  He 
indicated that the did not have any children.  He also 
indicated that he did not have any friends, did not socialize 
with anyone, did not have any leisure activities, had no 
energy, and had no interest in doing anything.  However, 
during the veteran's December 2007 Board videoconference 
hearing, the veteran testified that he and his wife had a 
conversion vehicle and they traveled around Ohio to see 
things that they had not seen before.  (Tr. at p. 6).  He 
also stated that he travels to see his former Korean War 
buddy, E.W., who he thought had died in Korea.  According to 
the veteran, he and E. W., with whom he was reunited in 2006, 
had bonded, and that E. W. was the only person to whom he 
could relate. (Tr. at p. 8).  

As noted above, the veteran's personal hygiene has been 
described as appropriate, adequate, clean, neat, and well-
groomed.  The evidence does not demonstrate that the veteran 
has experienced spatial disorientation, panic attacks, or had 
obsessional rituals that interfere with routine activities, 
or intermittently illogical speech.  On VA examination in 
August 2007, the veteran reported that he had experienced 
suicidal thoughts several years ago, but not recently.  
Further, the evidence does not demonstrate that the veteran 
displays impaired impulse control or that he has difficulty 
in adapting to stressful circumstances.  The record 
demonstrates that the veteran experiences depression, but it 
does not establish that his condition affects his ability to 
function independently, appropriately, or effectively.  
Although the record demonstrates that the veteran has limited 
social interaction, he has been able to maintain a close 
relationship with his wife and has recently developed a 
recent relationship with his friend and former Korean War 
comrade, who he thought had been killed in Korea.  In light 
of the foregoing, the Board, in weighing the evidence of 
record, finds that, throughout the rating period on appeal, 
the veteran's overall disability picture, as evidenced by the 
clinical findings outlined above, and his GAF scores, 
demonstrate no more than serious symptoms, and is most 
reflective of the currently assigned 50 percent evaluation.  

The Board acknowledges that in his May 2007 VA Form 9, the 
veteran directly contended that each of the specific criteria 
for a 70 percent rating were met.  However, many of these 
criteria are medical terms of art, requiring clinical 
findings and medical expertise for making the appropriate 
determinations; the veteran, as a layperson, may describe his 
symptoms, but a determination of whether many of these 
criteria are met requires the application of medical 
expertise beyond that possessed by the veteran, as a 
layperson.  The Board therefore assigns the findings of the 
July 2006 VA examiner and contained in the VA treatment 
records from July 2005 forward much greater probative weight 
than the veteran's contentions in this regard.  In 
particular, the medical evidence of record demonstrates that 
the veteran has not had suicidal ideation; obsessional 
rituals; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or inability to establish and 
maintain effective relationships.  Accordingly, the Board 
finds that the next higher rating of 70 percent under 
Diagnostic Code 9411 is not warranted.   

The record also establishes that between 2005 and 2006, 
examiners and clinicians assigned GAF scores of 45 and 50.  
The Board notes that these reported GAF scores reflect 
serious symptoms or a serious impairment in social, 
occupational, or school functioning, but not impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school.  See DSM-IV.  These 
GAF scores are more consistent with the level of disability 
for a 50 percent rating (occupational and social impairment 
with reduced reliability and productivity) than for a 70 
percent rating (deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood).  See 38 
C.F.R. § 4.130, Diagnostic Code 9411; Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).

In sum, the Board concludes that any social and occupational 
impairment that the veteran experiences is contemplated in 
the currently assigned 50 percent evaluation.  Because the 
veteran's disability picture does not more closely 
approximate the criteria for a 70 percent evaluation, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for PTSD.  Staged ratings 
are not appropriate because the evidence does not show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


